Citation Nr: 0123449	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-09 590A	)	DATE
	)
	)
THE ISSUE

Whether a June 29, 1981 decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine should be revised or reversed on the grounds of clear 
and unmistakable error.


[The issues of whether new and material evidence to reopen a 
claim for entitlement to service connection for degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine and of entitlement to a compensable 
evaluation for residuals of lumbosacral strain will be the 
subject of a separate Board decision.]



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The moving party served on active duty in the United States 
Army from November 1942 to October 1945.

This matter comes before the Board based on a motion for 
revision of a June 29, 1981 Board decision on the grounds of 
clear and unmistakable error (CUE). The June 29, 1981 Board 
decision denied the moving party's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.

In August 2001, the moving party's representative asserted 
that the Department of Veterans Affairs (VA) Regional Office 
(RO) committed clear and unmistakable error under 38 C.F.R. 
§ 3.105(a) in a June 1956 rating decision that reduced the 
moving party's 10 percent evaluation for service-connected 
lumbosacral strain to a noncompensable evaluation and in a 
November 1981 rating decision that denied entitlement to 
service connection for degenerative arthritis of the 
lumbosacral spine.  Those matters have not been developed for 
appellate purposes and are referred to the RO for appropriate 
action.  Compare 38 U.S.C.A. § 7104(a) with 38 U.S.C.A. 
§ 7111(e), which vests original jurisdiction of Board CUE 
claims with the Board.


FINDINGS OF FACT

1.  In June 1981, the Board denied the moving party's claim 
of entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

2.  The Board's decision of June 1981 was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.



CONCLUSION OF LAW

The Board's June 29, 1981 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400 - 
20.1411 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated June 29, 1981 based on his contention that such 
decision contained CUE.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to Board CUE; and then analyze the 
moving party's contentions and render a decision.

Factual Background

The moving party served on active duty from November 1942 to 
October 1945.  He was awarded the Purple Heart and the Combat 
Infantryman Badge.

Service medical records reveal that the moving party was 
hospitalized from October to November 1944 for a penetrating 
wound on the right side of the forehead as the result of 
enemy shell fragments.  The moving party complained during 
hospitalization of mild lumbar back pain, and physical 
examination revealed mild tenderness in the region of the 
second and third lumbar vertebrae.  X-rays of the lumbosacral 
spine in October 1944 did not show any spondylolisthesis, 
spondylolysis, or arthritic process; there was spina bifida 
occulta of the first sacral segment.  Lumbosacral strain was 
diagnosed.  No musculoskeletal defects were noted on 
discharge examination in October 1945.

On VA examination in September 1948, the moving party noted a 
shrapnel wound of the forehead and complained of intermittent 
back pain.  The moving party noted that his back was 
originally injured about 10 days prior to his shrapnel injury 
of the head in October 1944 when two large artillery shells 
exploded close to him.  He did not report to sick bay until 
he was hospitalized for his head injury.  He was described as 
in good general physical condition and able to do arduous 
work.  There was normal motion of the back in all directions.  
Skin examination revealed a 1.5 inch long oblique scar in the 
middle of the moving party's forehead.

An October 1948 rating decision granted entitlement to 
service connection for residuals of a shell fragment wound 
scar of the forehead and for residuals of lumbosacral strain; 
the scar was assigned a 10 percent evaluation and the back 
disability was assigned a noncompensable evaluation, both of 
which became effective on October 13, 1945.

The moving party was hospitalized at a VA hospital from May 
to June 1951 with complaints of back pain, with some 
radiation down the back of the right thigh.  Physical 
examination revealed tenderness over the lumbosacral region 
and slight tenderness over the right sacroiliac joint.  X-
rays of the back showed evidence of spina bifida occulta of 
the first sacral segment and questionable second sacral 
segment; there was also marginal sclerosis of the right 
sacroiliac joint spaces, which was thought to possibly 
indicate early and minimal osteoarthritic changes.  The 
diagnosis was lumbosacral strain, chronic, moderate in 
degree.

A June 1951 rating decision granted an increased evaluation 
of 10 percent for the moving party's residuals of lumbosacral 
strain from April 12, 1951 to May 2, 1951, a temporary 100 
percent evaluation from May 3, 1951 to May 8, 1951, and a 10 
percent evaluation beginning May 9, 1951.

According to an April 30, 1956 VA orthopedic examination 
report, which noted the moving party's correct name and claim 
number, the moving party said that his back was "pretty 
good" as long as he "treats it all right."  If he tried to 
lift anything, he got pain down the right leg.  He noted 
daily pain, which was not severe enough to warrant going to 
bed.  He was working as a painter.  It was reported that the 
moving party was service connected for a forehead scar and 
residuals of lumbosacral strain.  On physical examination, 
the moving party walked without a limp and had no difficulty 
in undressing or climbing on the examination table.  He was 
able to stand on his toes and squat down without difficulty.  
Movement of the spine was free and unrestricted in all 
directions, and the spinal muscles did not show any evidence 
of atrophy, fibrosis or contracture.  There was a well-healed 
scar on his forehead, approximately 1.5 inches long.  The 
diagnosis was that there was no orthopedic disease of the low 
back.

A June 1956 rating decision reduced the 10 percent evaluation 
for residuals of lumbosacral strain to noncompensable 
effective August 1, 1956.  The moving party was notified of 
this reduction later in June 1956.

The moving party complained on VA orthopedic and surgical 
examination in March 1978 of aching type pain in the 
lumbosacral area with radiation down the posterior aspect of 
the buttock and along the femur.  Physical examination of the 
back showed a normal vertebral column alignment without spasm 
or edema.  Back range of motion was normal.  X-rays of the 
low back revealed degenerative changes along the anterior 
vertebral bodies of L2, L4, and L5.  The diagnoses were 
history of lumbosacral strain with no functional back 
impairment found at the time of examination, occasionally 
symptomatic; and degenerative arthritis of the lumbosacral 
spine by X-ray, unrelated to lumbosacral strain.

According to a June 1978 statement from J.R.G., M.D., the 
moving party was hospitalized in February 1978 with back and 
abdominal pain.  Extensive work up revealed rather severe 
spurring of L3 and L4, probably secondary to osteoarthritis 
and degenerative disc disease due to old trauma.  

According to a June 1978 statement from H.F.W., M.D., who 
examined the moving party in March 1978 for back disability, 
the X-ray findings of lumbar osteoarthritis were of long 
standing origin and might date back to the moving party's 
service-connected back injury.

The moving party complained on VA orthopedic examination in 
August 1978 of low back pain with radiation into the right 
lower extremity.  On physical examination of the low back, 
there was normal vertebral alignment without spasm or 
tenderness.  The moving party had full mobility, although he 
complained of slight pain on right lateral bending.  The 
diagnosis was chronic lumbosacral strain, unchanged since 
past examination.

According to an October 1979 statement in support of the 
moving party's claim from R.M.F., he had known the moving 
party for many years and had heard the moving party say that 
his back problems began in service.

According to a November 1979 statement from Dr. J.R.G., the 
moving party had been hospitalized in October 1979 due to 
osteoarthritis and degenerative disc disease of the lumbar 
spine with radiculitis into the right leg.  It was noted that 
X-rays of the lumbar spine revealed no change from the X-rays 
taken in 1978, which showed osteoarthritis of the lumbar 
spine and some spurring in this area.

A January 1980 rating decision denied entitlement to 
increased evaluations for his service-connected forehead scar 
and lumbosacral strain and for service connection for 
degenerative disc disease of the lumbosacral spine, because 
it was first noted at a time too remote from service to be 
related thereto and was unrelated to service-connected 
lumbosacral strain.  The moving party was notified of the 
decision later in January 1980.

Added to the file in February 1980 were records of VA 
hospitalization in December 1979, in which the moving party 
complaining of back pain along with right hip and leg pain; 
he said that the pain had increased since October 1979.  X-
rays of the lumbosacral spine showed multiple areas of spur 
formation at L2, L4, and L5 with normal sacroiliac joints.  
The diagnosis was lumbar osteoarthritis.

A notice of disagreement to the denial of service connection 
for back disability was received from the moving party in 
June 1980, and a statement of the case was issued in August 
1980.  A substantive appeal was received from the moving 
party in September 1980 in which he noted that he had been 
told by a specialist that he had a "ruptured disc", which 
was caused by an injury in service, and that the diagnosis of 
lumbosacral strain was questionable.  It was contended on 
behalf of the moving party in a VA Form 646 dated in March 
1981 that the moving party's degenerative disc disease began 
with his lumbar strain, since the moving party complained of 
radiating pain in service.  

According to an April 1981 informal hearing presentation, the 
evidence indicated that the moving party has osteoarthritic 
changes, rather than degenerative disc disease, due to 
lumbosacral strain.

In a June 29, 1981 decision, the Board denied service 
connection for degenerative disc disease (DDD) of the 
lumbosacral spine on both a direct and secondary basis.  The 
Board referred the issue of entitlement to service connection 
for degenerative joint disease (DJD) of the lumbosacral spine 
to the RO for appropriate action.  In essence, the Board 
found that there was no evidence of DDD in service or within 
a year of service discharge and that the post-service 
evidence on file did not show findings of DDD confirmed by 
radiologic examination or neurologic testing.  Although 
finding of fact number two on secondary service connection 
mistakenly referred to DDD of the "cervical" spine, the 
conclusion of law was that "[d]egenerative disc disease of 
the lumbar spine was not incurred in or aggravated by service 
nor is it proximately due to or the result of a service-
connected disability."

In a November 2, 1981 rating decision, the RO denied the 
claim of entitlement to service connection for DJD of the 
lumbosacral spine.  The moving party was informed of that 
decision by letter dated November 13, 1981.  He did not 
appeal that determination. 

On November 21, 1997, legislation was enacted which permitted 
challenges to Board decisions based on CUE.  See Pub. L. No. 
105-111, codified at 38 U.S.C. § 7111.

The moving party initially raised the matter of error in a 
February 1998 statement.  He referred to the loss of his 10 
percent evaluation, which he contends occurred because he was 
unable to report for an April 1956 VA examination due to his 
wife's illness.  The June 1981 Board decision was not 
mentioned.  According to a June 1998 Report of Contact, the 
moving party was claiming CUE in the June 1981 Board 
decision.  A June 1998 letter from the RO to the moving party 
included the criteria required for a valid claim of CUE.

A letter was sent by the Board to the moving party's 
representative on August 14, 2001 noting that a request had 
been made to review a prior Board decision on the grounds of 
CUE in accordance with 38 U.S.C.A. § 7111 and that the 
representative had 30 days from the date of the letter to 
file a relevant response.  In a statement dated August 21, 
2001, the moving party's representative argued that there was 
CUE in the June 1981 Board decision because the Board ignored 
both the continuity of back pain shown in the medical records 
after service discharge and the opinions of Drs. J.R.G. and 
H.F.W. when it determined that "the evidence presents no 
reasonable basis for an award of service connection for this 
particular disorder."  It was also contended that the Board 
decision did not take into account the combat presumption in 
38 C.F.R. § 3.304(d).

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2001).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2001).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2001).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  These cases will be discussed below.

Service connection law and regulations in effect at the time 
of the June 1981 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the June 1981 decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  Following is a synopsis of the law and 
regulations pertaining to service connection as such existed 
in June 1981.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 310 (1981).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, [VA] shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full.  38 U.S.C. § 354(b) 
(1976); 38 C.F.R. § 3.304(d) (1980).

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded. 38 C.F.R. §§ 3.102, 4.3 
(1980).

The Board notes in passing that the above law and regulations 
pertaining to service connection and the standard of review 
remain essentially the same at present. Compare 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 4.3 (2001).  


Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [codified at 38 U.S.C.A. § 5103A].  
VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 38 
U.S.C. § 5103A, also apply to claims pending on the date of 
the enactment of the VCAA.  Consequently, it appears that the 
provisions of the VCAA apply to the moving party's motion.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied, to the extent that they apply to this Board 
CUE claim.  The moving party has been notified of the 
pertinent regulations by VA.  His representative has 
presented argument on his behalf directly to the Board.

As noted above, review for CUE in a prior Board decision must 
be based on the record and the law that existed when the 
decision was made.  Pursuant to 38 C.F.R. § 20.1403(b) 
(2001), no new evidence will be considered in connection with 
the disposition of a motion based on CUE.  See 38 C.F.R. § 
20.1403.  Therefore, there is no additional evidence that 
must be obtained by the Board.

In sum, there is nothing further that can be done with 
respect to this matter under the VCAA.  The case now stands 
ready for Board review.

Discussion

As noted above, the June 1981 Board decision denied service 
connection for DDD of the lumbosacral spine on both a direct 
and secondary basis because it did not find any evidence of 
DDD in service or within a year of service discharge and 
because it concluded that the post-service evidence on file 
did not show findings of DDD confirmed by radiologic 
examination or neurologic testing.

The Board initially wishes to note that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error' 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).  "It must always be remembered that 
CUE is a very specific and rare kind of 'error'."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

It has been contended that there is CUE in the June 1981 
Board decision because the Board erred in concluding that 
there was no reasonable basis for an award of service 
connection for DDD of the lumbosacral spine in light of the 
medical evidence of back pain since service and the opinions 
on file from Drs. J.R.G. and H.F.W. and that the Boars also 
erred in not applying the combat presumption in 38 C.F.R. 
§ 3.304(d).

The June 1981 Board decision here at issue in essence 
contained the conclusion that concluded that there was no 
degenerative disc disease of the moving party's lumbar spine.  
The moving party has contended that it was error for the 
Board to conclude that there was no reasonable basis for an 
award of service connection for degenerative disc disease of 
the lumbosacral spine.  The moving party has referred to 
medical evidence of back disability since service and 
opinions from Drs. J.R.G. and H.F.W.   

Initially, the Board wishes to make it clear that there was 
no question in 1981 that the moving party had a back 
disability.  Service connection had been granted by VA for 
lumbosacral strain in 1948.  The issue before the Board in 
1981 ultimately was whether the moving party's back 
disability was DDD.  The moving party had contended that he 
had DDD which had been misdiagnoses as lumbosacral strain.  

March 1978 X-rays of the lumbosacral spine did not indicate 
any degenerative disc disease.  Although a June 1978 opinion 
from Dr. G. noted that there was degenerative disc disease 
due to old trauma, Dr. G. did not mention degenerative disc 
disease in his November 1979 conclusions, which referred to 
osteoarthritis.  

In his June 1978 statement, Dr. W. did not mention 
degenerative disc disease.  Rather, he noted X-ray findings 
of osteoarthritis and spur formation of the lumbar spine and 
concluded that the X-ray findings were of longstanding origin 
and might date back to the service-connected back injury.  

The Board finds that, based on the evidence then of record, 
reasonable minds could conclude, as did the Board, that there 
was no evidence of degenerative disc disease in service and 
that there was no radiologic evidence of degenerative disc 
disease after discharge.  There was evidence on which the 
Board could and did rely with respect to its conclusions, in 
particular the X-ray evidence, which did not reveal the 
existence of DDD.  Put another way, evidence then of record 
supported the Board's conclusions noted above.  

Although there was evidence of DDD of record in the form of 
Dr. G.'s June 1978 statement, there was no X-ray evidence in 
support thereof and Dr. G. himself appeared to have backed 
off from that conclusion in a subsequent statement.

The Board also notes with interest that the moving party's 
own representative, in an April 1981 informal hearing 
presentation, specifically stated that "we . . . do not 
believe that the veteran at present does have degenerative 
disc disease, but does have osteoarthritic changes . . ." .

It appears that the moving party is contending that CUE 
exists because some evidence (i.e. Dr. G.'s June 1978 
statement) is in his favor as to the matter of the existence 
of DDD.  However, as described in detail above this is not a 
basis for a finding of CUE.  In June 1981, the Board was 
obligated to review the entire record, weigh the evidence and 
determine whether the evidence was at least in equipoise as 
to that matter. The Board did so and concluded that the 
preponderance of the evidence was against the moving party's 
contention that DDD of the lumbar spine existed.  The Board's 
conclusion was based on the negative X-ray evidence and on 
the lack of diagnoses of DDD in the record, with the 
exception discussed above.  The Board's conclusion that DDD 
was not present was supported by evidence of record and 
indeed was with by the moving party's own representative at 
the time.  The moving party's current contention amounts to a 
disagreement as to how the evidence was weighed by the Board 
in 1981 and does not furnish a basis for a finding of CUE.  
See 38 C.F.R. § 20.1403(d)(3).

The Board now turns to the argument that there is error in 
the June 1981 Board decision because the combat presumption 
was not applied.  It is true that the Board's June 1981 
decision did not mention the combat presumption.  However, 
even if the assertion regarding the Board's failure to 
consider 38 U.S.C. § 354 [now 38 U.S.C. § 1154] and 
§ 3.304(d) is conceded, CUE would still not exist in the June 
1981 decision because consideration of those provisions would 
not manifestly change the outcome of the 1981 decision.  
Essentially, the Board concluded in June 1981, as discussed 
above, that degenerative disc disease was not present.  The 
question of the incurence of DDD in combat was moot in the 
absence of DDD.  Cf. Gregory v. Brown, 8 Vet. App. 563, 567 
(1996) [notwithstanding the combat presumption, a veteran 
must still generally submit competent medical evidence 
tending to show a current disability and a relationship 
between that disability and service events].  Accordingly, 
the alleged error by the Board in failing to consider the 
combat presumption does not manifestly alter the outcome of 
the case and it does not rise to the level of CUE.  

In summary, the claimed errors are essentially that evidence 
was improperly weighed and that the Board did not consider 
the combat presumption contained in  38 U.S.C.A. § 354(b) and 
38 C.F.R. § 3.304(d).  For the reasons expressed above, the 
moving party's contentions do not amount to a valid claim of 
CUE.  Therefore, the Board concludes that the June 1981 
decision did not contain CUE.  See 38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1403-20.1411.  The motion is accordingly denied.

Additional comments

As touched upon above, the Board's June 29, 1981 decision 
contained one obvious error -- Finding of Fact # 2 referred 
to "degenerative disc disease of the cervical spine" when the 
decision involved DDD of the lumbar spine.  It is clear that 
this merely was a typographical error and indeed it has not 
been raised as CUE by the moving party.    

The Board has also explored the possibility of whether the 
June 1981 decision should have decided the issue of 
entitlement to an increased rating for service-connected 
lumbosacral strain.  See the moving party's accredited 
representative's April 1981 informal hearing presentation.  
However, it is clear that the issue of entitlement to an 
increased disability rating for lumbosacral strain was not 
before the Board in June 1981.  The only issue which had been 
developed for appellate purposes was the issue decided by the 
Board, entitlement to service connection for DDD of the 
lumbar spine.  See the August 1980 Statement of the Case and 
the March 1981 Certification of Appeal (VA Form 8).  Thus it 
was not CUE for the Board to decline to consider any other 
issue.   

In a February 1998 letter to VA, the moving party contended, 
as he did in his September 1980 substantive appeal, that he 
did not report for a VA examination in April 1956 because his 
wife was ill and that the April 1956 VA examination report 
did not involve him.  The moving party has not indicated how 
this translates into CUE in the Board's June 1981 decision.  
It appears that in both 1980 and in 1998, the moving party 
was concerned about the April 1956 examination report in the 
context of the June 1956 RO rating decision which reduced the 
disability rating assigned to his service-connected 
lumbosacral strain from 10 percent to noncompensably 
disabling.  That matter was not at issue in the Board's June 
1981 decision.  The Board's June 1981 decision did, however, 
mention the April 1956 examination report as part of the 
moving party's medical history.  

There is nothing in the record, aside from the moving party's 
own contentions decades after the fact, which would indicate 
that he was not examined by VA in April 1956.  His name and 
VA claim number are correctly stated in the examination 
report, and his history as stated in the examination report 
is consistent with his previous medical history, to include a 
scar on his forehead.  It therefore appears that the moving 
party was in fact examined by VA in April 1956 and that his 
subsequent recollection to the contrary is mistaken.  

Moreover, even setting aside the matter of whether the April 
1956 examination report did involve the moving party, its 
absence from the record would not have changed the outcome of 
the Board's decision.  The moving party was and is contending 
that he had DDD of the lumbar spine.  If the April 1956 VA 
examination had not taken place, the ultimate result would 
have been the same as if the examination had taken place: 
there would have been no evidence of DDD.  Although the April 
1956 examination report was part of the medical history 
relied upon by the Board in concluding that DDD did not 
exist, its absence would not have changed that conclusion, 
either, since there was ample other evidence, both before and 
after April 1956, which supported the Board's conclusion that 
DDD was not present.   

As noted in the Introduction, the moving party's claim of CUE 
in the June 1956 RO rating decision which reduced the 
assigned disability rating for his service-connected 
lumbosacral strain is being referred to the RO for 
appropriate action, as is the November 1981 RO decision which 
denied his claim of entitlement to service connection for DJD 
of the lumbar spine.


ORDER

The motion for revision of the June 29, 1981 Board decision 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



